Citation Nr: 9901519	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  93-24 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for temporomandibular 
joint (TMJ) syndrome, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for cervical spine 
crepitation, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to July 
1992.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC).

Initially, the Board notes that the veterans appeal 
originally included the issues of entitlement to service 
connection for a chronic headache disability, sinusitis, and 
a psychiatric disorder, to include anxiety and depression.  
During the pendency of the appeal, the Board, in an August 
1996 decision, granted service connection for sinusitis and a 
chronic headache disability.  The M&ROC, in a July 1997 
rating action, implemented the Boards decision and assigned 
noncompensable evaluations for each disability.  

Following additional development, the M&ROC, as noted in the 
Supplemental Statement of the Case issued in August 1998, 
granted service connection for atypical anxiety disorder, 
evaluated as 10 percent disabling.  The veteran was notified 
of these decisions and did not file a notice of disagreement.  
Therefore, the issues of any higher evaluations for these 
disorders are not presently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).  

The Board further notes that the veterans original appeal 
included the issue of entitlement to a rating in excess of 10 
percent for TMJ syndrome.  Following additional development, 
a hearing officers decision was entered in August 1994, 
which increased the rating for TMJ syndrome to 20 percent.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 20 percent rating for her service-
connected TMJ syndrome.  Further, there is no written 
withdrawal of the issue under 38 C.F.R. § 20.204.  Therefore, 
the Board will consider the increased rating issue on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veterans TMJ syndrome is manifested by an inter-
incisal opening to 35 mm and lateral excursions bilaterally 
to 15 mm.  

3.  The veterans cervical spine disability is not productive 
of more than slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for TMJ 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.1, 4.7, 4.150, Diagnostic Code 9905 
(1998).

2.  The criteria for a rating in excess of 10 percent for 
cervical spine crepitation have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5290 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased 
evaluation for TMJ Syndrome, currently 
evaluated as 20 percent disabling.

Factual Background

The service medical records show that the veteran was seen 
for complaints of jaw pain in August 1984.  She presented 
with right-sided jaw tenderness and the examiner suspected 
pain secondary to trauma.  The records note that she was 
treated for TMJ syndrome in June 1987 and May 1991.  

On VA examination in December 1992, the examiner noted that 
the veteran had crepitus and a clicking of both the right and 
left temporomandibular joints and pain with pressure behind 
the ear when the joint was moved forward and with opening and 
closing of the jaw.  

In a July 1993 rating decision, the M&ROC granted service 
connection for TMJ syndrome, evaluated as 10 percent 
disabling.  

At a hearing before a hearing officer in December 1993, the 
veteran reported that the joint was tight and irritated her 
when she was eating.  She described a clenching of the jaw 
and grinding of the teeth.  See December 1993 hearing 
transcript.  

Private treatment records dated in 1993 and 1994 show 
periodic treatment for TMJ syndrome.  

On VA dental examination in July 1994, the veteran described 
a history of pain coming from the left temporomandibular 
joint.  She indicated that the pain went from the joint area 
down into the neck and shoulders, and also caused headaches.  
She stated that the pain was always present when she chewed, 
but was worse when she ate something hard to chew or when she 
was stressed.  On physical examination, her maximum opening 
was within normal limits at 37 mm with a 2 mm deviation to 
the left.  

The veteran translated well from left to right from a 
slightly open position to an extent of 10-12 mm.  Popping 
could be felt on the left side when she opened and closed.  
Nothing could be felt on the right side.  X-ray examination 
revealed normal temporomandibular joints bilaterally.  The 
examiner concluded that range of motion of the veterans 
mandible was within normal limits.  

By rating action in October 1994, the M&ROC effectuated the 
hearing officers August 1994 decision, and increased the 
evaluation for TMJ syndrome to 20 percent.  

On VA dental examination in December 1997, the veteran 
reported pain in the front of the ear, bilaterally, with 
clicking.  She stated that sometimes she had to press on the 
condylar head in order to manipulate the mandible in order to 
get relief from the pain.  The severity of her symptoms 
varied from day to day.  At that time, she described them as 
worse than average.  The pain intensified when she was under 
stress.  She had used nightguards for many years which helped 
her symptoms; however, she had not worn one in the last year 
since her teeth had shifted.  

On physical examination, it was noted that the range of 
motion of her mandible was really quite good.  The veterans 
maximum inter-incisal opening was 35 mm.  She could make 
lateral excursions bilaterally in a slightly open position in 
the range of 15 mm.  She said that she could open wider than 
35 mm, but that if she went any further it would cause a 
pop on the right side, resulting in pain.  Similarly, she 
made the lateral excursions with some hesitation in 
anticipation of pain if she would go too far.  

The examiner noted that a mild popping on the left side could 
be picked up when the veteran opened and closed.  She had no 
trouble speaking.  The examiner indicated that the veterans 
symptoms would not generate excess fatigability or 
incoordination.  The examiner further stated that the 
movement of her mandible was weakened only with respect to 
the pain that she anticipated if she went too far.  There was 
no sign of muscle atrophy or any changes in the skin of her 
face that could be attributed to her TMJ syndrome.  

Criteria & Analysis

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The Rating Schedule assigns compensable ratings when there is 
evidence of limited motion of the temporomandibular 
articulation as measured by inter-incisal range of 31 to 40 
millimeters (10 percent), 21 to 30 millimeters (20 percent), 
11 to 20 millimeters (30 percent), or 0 to 10 (40 percent); 
or lateral excursion limited to 0 to 4 millimeters (10 
percent). 38 C.F.R. § 4.150, Diagnostic Code 9905.  The code 
notes ratings for incisor limitation are not to be combined 
with limitation of lateral excursion.  In this case, the most 
recent VA examination showed the veterans inter-incisal 
range to be 35 mm.  Therefore, she is not entitled to a 
rating in excess of 20 percent.  The veterans limitation of 
lateral excursion also warrants no more than a 10 percent 
rating.

The Ratings Schedule also provides compensable ratings for 
nonunion of the mandible, based upon the degree of motion and 
relative loss of masticatory function, when there is evidence 
of moderate (10 percent) or severe (30 percent) nonunion of 
the mandible.  38 C.F.R. § 4.150, Diagnostic Code 9903.  The 
evidence of record does not show nonunion.  For a higher 
rating under Diagnostic Code 9904, there must be evidence of 
severe displacement of the mandible (20 percent).  


There is no evidence of displacement of the mandible.  In 
fact, x-ray examination in July 1994 revealed normal 
articular surfaces.  Finally, for higher ratings under 
Diagnostic Codes 9900-9902, there must be evidence of chronic 
osteomyelitis or loss of parts of the mandible, none of which 
is shown in this case.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

The Board finds no provision upon which to assign a higher 
disability evaluation.  The Board recognizes that there are 
situations in which the application of 38 C.F.R. §§ 4.40, 
4.45, or 4.59 is warranted in order to evaluate the existence 
of any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veterans joints when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  

In this case, however, while the veteran complained of pain 
associated with chewing, a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40  
Johnson v.  Brown, 10 Vet.App. 80, 85 (1997).  While the 
veteran testified that she had pain on movement of the jaw, 
she has not demonstrated the clinical objective pathology to 
satisfy the criteria for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  

As the Board concludes that the preponderance of the evidence 
is against the veterans claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


II.  Entitlement to an increased 
evaluation for cervical spine 
crepitation, currently evaluated as 10 
percent disabling.

Factual Background

The service medical records show that the veteran was seen 
for complaint of neck and shoulder muscle pain in December 
1985.  The examiner noted tight cervical muscles.  The 
diagnosis was thoracic myofascial strain syndrome.  She was 
seen in February 1986, May 1987, and June 1991 with similar 
complaints related to myofascial strain syndrome.  X-rays in 
June 1991 revealed normal vertebral bodies and joint spaces.  
There was some question as to spasm.  

VA examination in December 1992 revealed tenderness to 
percussion over C4-C5 and the veteran was unable to totally 
flex her neck forward onto her chest.  Extension was normal.  
Crepitation and pain along C4-C5 was evident during rotation.  
X-rays of the cervical spine were normal.

In a July 1993 rating decision, the M&ROC granted service 
connection for crepitation of the cervical spine, evaluated 
as 10 percent disabling.  

At a hearing before a hearing officer in December 1993, the 
veteran reported having pain and spasms in her back.  See 
December 1993 hearing transcript.  Submitted at the time of 
the hearing were post-service treatment notes from Dr. B.F.  
On examination report of October 1993, the physician stated 
that the veterans activities were being mildly limited.  X-
rays of the entire spine were normal except for a reduced 
cervical curve.  On structural examination, there was some 
active cervical motion restricted in extension, and bilateral 
side bending.  In November 1993, the physician noted the 
veterans symptoms of back pain as improving, and responding 
to Flexeril.  

Additional private treatment records dated in 1993 reflect 
numerous complaints of and treatment for pain in the cervical 
spine area.  

VA examination in July 1994 noted no limitation of motion of 
the back.  All areas of motion of the head on the neck were 
completely within normal limits.  There was no evidence of 
crepitus, popping, etc., noted with any maneuver.  There was 
some pulling in the low neck upon hyperextension between the 
shoulders on both the right and left paraspinous muscles.  
Reference on examination was made to earlier X-ray reports of 
the spine which were within normal limits.  

A report of private examination in August 1994 showed 
cervical ranges of motion to be only mildly decreased, 
primarily at 50 degrees of flexion, and 35 degrees of 
bilateral lateral flexion.  Theses movements were generally 
non-painful.  Evaluation of the upper extremity dermatomes 
continued to show hyperesthesia in the C7, C8 and T1 
dermatomes on the left.  Deep tendon reflexes were present 
and symmetric.  Muscle strength in the upper extremities 
appeared normal.  The diagnosis was resolving thoracic 
sprain/strain.

An outpatient treatment report from Columbus Convenience 
Center dated in February 1997 reflects a complaint of right 
upper back pain.  Physical examination showed right upper 
back pain with tenderness guarding noted.  A VA outpatient 
treatment record dated in October 1997 notes a history of 
decreased back pain and refill of medications.  

On VA orthopedic examination in February 1998, the veteran 
complained of neck muscle tightness that tended to radiate 
towards the top of both shoulders.  She got muscle spasms 
occasionally and when this occurred there was a feeling of 
shortness of breath.  Occasionally, she had to go to the 
emergency room for Demerol injections.  She took Darvocet, 
Naprosyn and Flexeril.  Occasionally, the pain radiated into 
the arms.  She denied having any numbness or tingling in the 
fingers.  She reported no change in the symptoms when she 
moved her head or neck in various directions.  

On physical examination, it was noted that the veteran did 
not show any evidence of distress or pain.  On inspection of 
the head and neck, there was normal posturing of the 
shoulders and neck.  On inspection of the back, there was no 
abnormal trunk shift or posturing.  

Range of motion of the neck was flexion to 80 degrees, 
extension to 65 degrees, lateral bending to 60 degrees 
bilaterally, and rotation to 80 degrees bilaterally.  Motor 
and sensory function of the upper extremities was normal.  
Deep tendon reflexes in the upper extremities revealed right 
over left: biceps 1+/1+, triceps 1+/1+, and brachial radialis 
1+/1+.  There was no nodularity palpable in the cervical 
paravertebral muscles nor in the trapezius muscles.  It was 
noted that X-rays of the cervical spine taken in November 
1997 showed some straightening in the lateral projection.  
The diagnosis was chronic cervical myofascitis secondary to 
cervical myofascial strain.  

The examiner noted that the veteran did not manifest any loss 
of range of motion of the neck and neurologically was intact 
in the upper extremities indicating no evidence of neural 
impingement or neural involvement from the cervical region.  
The examiner further stated that the only objective finding 
that was present was that of some straightening in the 
lateral projection of the cervical spine X-rays indicating a 
degree of muscle spasm.  It was noted that she may need some 
short term physical therapy for her neck problem but that 
stretching on her own should accomplish most of what was 
needed in that regard.  The examiner indicated that there was 
no reason why the veteran could not be fully employable in 
basically any type of activity except for possibly work that 
involved any significant overhead type activities.  

Criteria & Analysis

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Currently, the veterans cervical spine disability is rated 
as 10 percent disabling under Diagnostic Code 5290, equating 
to slight limitation of motion of the cervical spine.  Under 
this diagnostic code, a 20 evaluation is warranted for 
moderate limitation of motion, and a 30 percent evaluation is 
warranted for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.

The clinical evidence shows that the veteran did not have any 
loss of motion of the neck on examination in February 1998.  
As such, findings commensurate with moderate limitation of 
motion under Diagnostic Code 5290 are not shown.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5290.  Furthermore, no 
ankylosis of the cervical spine, either favorable or 
unfavorable, has been demonstrated and therefore Diagnostic 
Code 5287 (ankylosis of the cervical spine) is not for 
application.  

Additionally, the Board notes that the most recent VA 
examination does not contain objective pathology 
demonstrative of functional loss due to pain which would 
warrant assignment of a higher evaluation for the cervical 
spine disability under the provisions of 38 C.F.R. §§  4.40, 
4.45, or 4.59.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  

As the Board concludes that the preponderance of the evidence 
is against the veterans claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. §  
5107.  


ORDER

Entitlement to an increased rating for TMJ syndrome is 
denied.

Entitlement to an increased rating for cervical spine 
crepitation is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
